         Case 1:09-cv-00646-RCL Document 102 Filed 08/05/19 Page 1 of 3




                                                            August 5, 2019
Angela D. Caesar
Clerk of the Court
United States District Court for the District of Columbia
333 Constitution Avenue, N.W.
Washington, D.C. 20001

       Re:     Kaplan, et al. v. Hezbollah, et al.
               Civ. No 09-cv-646 (RCL)

Dear Ms. Caesar:
        We represent the plaintiffs in the above-captioned matter. On April 18, 2019, Senior U.S.
District Judge Lamberth entered an Amended Order and Judgment (“Amended Judgment”) in
favor of plaintiff Nechama Kumer and against defendant Democratic People’s Republic of Korea
(“North Korea”).
        We write to request that the Clerk send the Amended Judgment to North Korea pursuant
to the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608, (“FSIA”), as detailed below:
       FSIA § 1608(e) requires that the Amended Judgment “be sent to the foreign state [i.e.,
North Korea] in the manner prescribed for service” in § 1608(a). Pursuant to § 1608(a), copies of
the Amended Judgment and a “Notice of Suit,” together with translations of those documents
into North Korea’s official language, may be sent to North Korea “by any form of mail requiring
a signed receipt, to be addressed and dispatched by the clerk of the court to the head of the
ministry of foreign affairs of” North Korea. § 1608(a)(3).
       Under § 1608(a)(3) the Clerk must personally address and dispatch the package.
Additionally, 22 C.F.R. § 93.2 requires that a copy of the FSIA be included in the package.
       Accordingly, please find enclosed the following documents.
       1) A copy of the Amended Judgment and a Notice of Suit;
       2) Translations of the Amended Judgment and the Notice of Suit, into Korean, the official
language of North Korea; and
       3) A copy of the FSIA as currently in force.
        Case 1:09-cv-00646-RCL Document 102 Filed 08/05/19 Page 2 of 3

 THE BERKMAN LAW OFFICE, LLC                                   Page 2 of 3



      Please also find enclosed a copy of the ECF Notice of Electronic Filing of the Affidavit
Requesting Foreign Mailing.
       We would like to effect service through DHL. Please use our DHL account number,
which is 846-466-763 and appears on the DHL envelope that we enclosed with this mailing. Our
firm has been approved by DHL for shipments to North Korea, but the waybill must reflect the
Court’s address as sender. Additionally, per DHL’s requirements for shipments to North Korea
enclosed is a signed indemnity letter to go along with the shipment.
         Pursuant to § 1608(a)(3), which requires that the envelope be addressed and dispatched
by the Clerk of the Court to the head of the ministry of foreign affairs of the foreign state
concerned, I respectfully request that you place the documents meant for defendant North Korea
(i.e. the Amended Judgment and Notice of Suit, translations thereof into Korean, and the FSIA)
into a DHL envelope requiring a signed receipt, and address that envelope as follows:


       Democratic People’s Republic of Korea
       c/o Foreign Minister Ri Yong Ho
       Ministry of Foreign Affairs
       10 Somun Street
       Jungsong-Dong, Central District,
       Pyongyang, Democratic People’s Republic of Korea


       I further request that you place one set of documents into a DHL envelope requiring a
signed receipt and address it as follows:
       Democratic People’s Republic of Korea
       Ministry of Foreign Affiars
       c/o Embassy of North Korea in London
       73 Gunnersbury Avenue
       London W5 4LP
       United Kingdom
      (For DHL mailing purposes, the telephone number of the North Korean embassy in
London is +44-20-8992-4965).


       I further request that you place one set of documents into a DHL envelope requiring a
signed receipt and address it as follows:
        Case 1:09-cv-00646-RCL Document 102 Filed 08/05/19 Page 3 of 3

 THE BERKMAN LAW OFFICE, LLC                                    Page 3 of 3



       Democratic People’s Republic of Korea
       Ministry of Foreign Affiars
       c/o Embassy of North Korea in Beijing
       11 Ri Tan Bei Lu
       Jian Guo Men Wai
       Beijing 10060
       China
       (For DHL mailing purposes, the telephone number of the North Korean embassy in
Beijing is +86-10-6532-1186).


       I further request that you place one set of documents into a DHL envelope requiring a
signed receipt and address it as follows:
       Democratic People’s Republic of Korea
       Ministry of Foreign Affiars
       c/o Permanent Mission of North Korea to the United Nations in New York
       820 Second Avenue, 13th floor
       New York, New York 10017
       For DHL mailing purposes, the telephone number of the North Korean Mission in New
York is 212-972-3105).


       To ensure that the packages do not get held up at customs, DHL has requested that when
you call to schedule the pickup, you inform DHL that the packages are going to an embargoed
country and that both the sender’s account and the Court’s address are approved for shipments to
North Korea.
       Please make the appropriate docket entries reflecting both the receipt of this request and
the sending of the DHL package.
       If you have any questions or need anything further please do not hesitate to contact me.


                                                    Respectfully yours,


                                                    Robert J. Tolchin
